UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4107


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

OTIS RICH, a/k/a O,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cr-00411-WDQ-5)


Submitted:    September 24, 2009            Decided:   October 16, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Sicilia Chinn Englert, LAWLOR & ENGLERT, LLC, Greenbelt,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Jason M. Weinstein, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Otis    Rich   pled    guilty    pursuant   to   a   written   plea

agreement to conspiracy to possess with intent to distribute and

to distribute five kilograms or more of cocaine, in violation of

21 U.S.C. § 846 (2006).        In accordance with the negotiated term

of   imprisonment   detailed      in   the   plea   agreement,   see   Fed.   R.

Crim. P. 11(c)(1)(C) (permitting parties to agree to a specific

sentence that is binding on the district court upon acceptance

of the plea agreement), Rich was sentenced by the district court

to 188 months’ imprisonment.

            Appellate counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which she asserts there are

no meritorious issues for appeal but questions the adequacy of

the Fed. R. Crim. P. 11 hearing and the reasonableness of the

sentence.     Rich was notified of his right to file a pro se

supplemental brief, but he has not done so.                  The Government

asserts that the court fully complied with Rule 11 and seeks

dismissal of the sentencing issue based on the appeal waiver

provision in Rich’s plea agreement.

            Upon review of the plea agreement and the transcript

of the Rule 11 hearing, we conclude that Rich knowingly and

voluntarily waived his right to appeal his sentence.                   Further,

because the sentencing issue raised by appellate counsel clearly

falls within the scope of the waiver, the terms of the agreement

                                        2
will be enforced.          Accordingly, we dismiss the sentencing issue.

However,    because     the     appeal     waiver     pertains       only   to    Rich’s

sentence,    we     have     reviewed      the    conviction       pursuant      to   our

obligation under Anders.            As we have found no meritorious issues

for appeal, we affirm Rich’s conviction.

            This court requires that counsel inform her client, in

writing,    of    his   right      to    petition    the   Supreme     Court     of   the

United States for further review.                 If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                  Counsel’s motion must state

that a copy thereof was served on the client.                       We dispense with

oral   argument      because       the    facts     and    legal    contentions       are

adequately       presented    in    the    materials       before     the   court     and

argument would not aid the decisional process.



                                                                   DISMISSED IN PART;
                                                                     AFFIRMED IN PART




                                            3